Citation Nr: 1802344	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-27 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 30 percent for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel

INTRODUCTION

The Veteran served in the Air National Guard from April 1955 to October 1958, the Air Force Reserves from October 1958 to April 1960, and the Army National Guard from April 1960 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Seattle, Washington.

The Veteran appeared before the undersigned Veterans' Law Judge in a September 2017 Board Hearing at the RO.  A copy of the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

Although further delay is regrettable, the issue of entitlement to an increased rating for cervical arthritis must be remanded for further development.  Where VA provides an examination or obtains an opinion, it must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran stated in the Board hearing that he has received diagnoses of ankylosing spondylitis and diffuse idiopathic skeletal hypertosis (DISH).

In November 2013, a VA examiner reported arthritis and bone spurs present in cervical radiographic imaging.  The examiner reasoned that the bone spurs represented DISH in an August 2014 opinion.

In March 2015, a VA examiner noted a history of ankylosing spondylitis and DISH.  The examiner reported cervical forward flexion from 0 to 20 degrees.  The examiner noted osteoarthritis present in imaging, which attributed to DISH.  The examiner opined that degenerative disc disease of the cervical spine caused DISH, which most likely caused the decreased range of motion of the cervical spine.  The examiner did not note whether or not ankylosis was present.

In September 2017, a private chiropractor opined that DISH was present in the lumbar spine, but did not include the cervical spine.

In September 2017, an occupational therapist stated the Veteran was treated for neck and spine pain, and opined those were caused by ankylosing spondylitis.

In September 2017, a private doctor reported significantly decreased range of motion in the thoracic and cervical spines, and opined that "DISH and, or, ankylosing spondylitis" were possible explanations.

The Board finds that those opinions were not sufficiently supported by reasoning, and did not discuss the differences and similarities between DISH and ankylosing spondylitis.  The Board finds the lack of distinction significant since the presence of ankylosis is required for a higher rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017).

Therefore, a medical opinion which specifically addresses whether or not ankylosis is present, and is supported by sufficient reasoning, is necessary for adjudication.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.

1.  Schedule the Veteran for a VA examination with a physician with sufficient expertise to determine the current level of severity of a cervical spine disability.  The examiner must review the claims file and note that review in the report.  Any indicated studies should be performed.  The examiner should provide range of motion measurements in degrees using a goniometer, and should state whether there is any additional loss of function due to pain on motion, weakness, fatigability, incoordination, excess motion, or on flare up.  The examiner should opine whether or not ankylosis is present in the cervical spine, and should support that opinion with sufficient reasoning.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. § 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

